DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the election of 4/22/2021.
Claims 1-8 were elected without traverse.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2019, 10/22/2019, 4/13/2020, and 9/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller in US Patent Application Publication 2007/0077141 (“Keller”).
Regarding claim 1, Keller discloses a shroud and hanger assembly (see Fig. 2), comprising: 	a shroud hanger 36 formed of a first material having a relatively higher thermal coefficient of expansion (paragraph [0011], [0054]; metal), said shroud hanger having a forward hanger portion 46 and a rearward hanger portion 52, said shroud hanger having a cavity 98 between said forward and rearward hanger portions; 	a shroud 54 formed of a second material having a relatively lower coefficient of thermal expansion compared to said first material ([0011], [0054]; ceramic), said shroud being disposed within said cavity 98 between said forward hanger portion 52 and said rearward hanger portion 54; 	at least one axially oriented pin 76, 78 extending between at least a portion of said shroud hanger and said shroud.
Regarding claim 2, Keller discloses the shroud and hanger assembly of claim 1, said at least one axially oriented pin being two pins 76, 78.
Regarding claim 3, Keller discloses the shroud and hanger assembly of claim 2, said shroud having at least one hole for said two pins (see Fig. 2; pins 76 and 78 must go through holes; [0045]; Fig. 4).
Regarding claim 4, Keller discloses the shroud and hanger assembly of claim 2, wherein one of said two pins is a locating pin ([0047]-[0049]; the pins hold the shroud together and are thus considered to locate parts such that they may be mapped to the language “locating pin”).
Regarding claim 5, Keller discloses the shroud and hanger assembly of claim 4, the other of said two axially oriented pins being a guide pin (similar to the rejection of claim 4, the pins of Keller may be said to locate components relative to one another, and they may further be said to guide components into proper positioning during assembly such that Keller is considered to disclose a guide pin).
Regarding claim 6, Keller discloses the shroud and hanger assembly of claim 5, said guide pin guiding movement associated with growth of said shroud hanger assembly relative to said shroud 
Regarding claim 7, Keller discloses the shroud and hanger assembly of claim 1, said forward hanger portion and rearward hanger portion having angled surfaces which provide improved sealing along said hanger forward and rearward portions (see Fig. 2 showing angles relative to the radial direction at the pinned connection).
Regarding claim 8, Keller discloses the shroud and hanger assembly of claim 1, said shroud being an open top construction (see Fig. 2; the shroud/BOAS/seal element 62 may be considered to have an “open top” construction as it is U-shaped relative to the engine axis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US7044709 discloses a ceramic shroud coupled to a metallic carrier via axially oriented pins.  It is noted that the field of art is replete with ceramic shroud segments attached via pins to metallic carriers and at this time it is unclear what avenue Applicant might pursue towards allowable subject matter.  If a brief interview would help elucidate claim interpretation or in any way expedite prosecution for Applicant, the practitioner is warmly invited to telephone the undersigned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745